“

Case 4:19-mj-00786-N/A-BGM Document1 Filed 09/10/19 Page 1of1

~

 

 

CRIMINAL COMPLAINT
United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.

Vv

Muhammad Fayyazi TONY GF f 8 & AJ

DOB: 1999: Citizen of Afghanistan

 

 

 

Complaint for violation of Title 8, United States Code §§ 1324(a)(1)(A)(ii) & 1324(a)(1)(B)G); 1325; 18 USC § 3

 

{1324(@)@)(A) Gi) and 1324@) DB).

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

COUNT 1 (Felony) On or about September 9, 2019, at or near Arivaca, in the District of Arizona, Muhammad
Fayyazi, knowing or in reckless disregard that certain aliens, namely Denis Estuardo Jacome-Jacome and Jose Angel
Esquivel-Lopez, had come to, entered, and remained in the United States in violation of law, did transport and move
said aliens within the United States by means of transportation and otherwise, in furtherance of such violation of law
and did so for the purpose of private financial gain; in violation of Title 8, United States Code, Sections

COUNT 2 (Misdemeanor) On or about September 9, 2019, at or near Arivaca, in the District of Arizona,
Muhammad Fayyazi, knowing that certain illegal aliens, Denis Estuardo Jacome-Jacome and Jose Angel Esquivel-
Lopez, had entered the United States at a time or place other than as designated by immigration officers, did
knowingly assist Denis Estuardo Jacome-Jacome and Jose Angel Esquivel-Lopez so that they would not be
apprehended by law enforcement by transporting them in the vehicle that Muhammad Fayyazi was driving; in
violation of Title 8, United States Code, Section 1325(a)(1) and Title 18 United States Code, Section 3.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On September 9, 2019, Border Patrol agents observed a 2016 red Dodge J oumey north on State Route 286 from the
town of Sasabe, Arizona which is approximately a quarter mile north of the Port of Entry (POE) from Mexico. A
check revealed the vehicle did not cross through the Sasabe POE and when agents got behind the vehicle it slowed
down drastically. Agents then observed two rear seat passengers emerge and look at him. The passengers then ducked

junder the seat head rest, making them no longer visible from the rear window. Agents stopped the vehicle and

identified the driver as Muhammad Fayyazi. The two rear seat passengers were determined to be illegal aliens and
were identified as Denis Estuardo Jacome-Jacome and Jose Angel Esquivel-Lopez.

After waiving his Miranda rights, Fayyazi claimed that he drove to Sasabe for the purpose of picking up the two
individuals in the car with him. He then claimed that the two individuals got into the back seat without his permission.
He stated that he was only responsible to drive them to mile marker 20 on Arivaca road. He stated that he knew it
was against the law to do what he was doing. He claimed he did not know if he was going to be paid. He claimed he
did not contact the police about the strangers in his car because he was afraid they could overpower him.

Material witnesses Denis Estuardo Jacome-Jacome and Jose Angel Esquivel-Lopez said they made arrangements to
be smuggled into the U.S. Esquivel-Lopez said he would pay $6,200 for the transportation. They crossed into the
U.S. illegally and went to the location where they were told a red vehicle would pick them up. Jacome-Jacome said
they heard the sound of the horn and got in the vehicle. Esquivel-Lopez said the smuggling organization told them
the driver will stop at mile marker 20 for them to circumvent the checkpoint.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Denis Estuardo Jacome-Jacome and Jose Angel Esquivel-
Lopez

 

 

DETENTION REQUESTED S TURE OF COMPLAINANT
Being duly sworn, I declare that the foregoing is % “hE
true and correct to the best of my knowledge. OFFICIAL TITLE & NAME:
JW/dth Border Patrol Agent

AUTHORIZED AUSA Jane Westby

 

Sworn to before me and subscribed in my presence.

 

 

 

 

SIGNATURE OF MAGI + FUDGE DATE
ee ~ September 10, 2019

 

1) See Federal rules oPCriminal Procedure Rules 3 and 54
